 In the Matter of PROTECTIVEMOTOR SERVICECOMPANY, A CORPORA-TIONandTWENTY-FIVE EMPLOYEESCase No. C-25.-Decided April L8, 1936Motor Truck Transportation Industry-Interference,Restraint or Coercion:expressed opposition to labor organization,threats of retaliatory action ; espio-nage ; bargaining with individual employees;denial of right of employees tobe represented bynon-employees-Discrimination:discharge-ReinstatementOrdered-Back Pay:awarded.M11r.Gerhard P. Van Arkelfor the Board.Mr. Albert L. Moise,ofPhiladelphia,Pa., for respondent.Hilda Droshnicop,of counsel to the Board.DECISIONSTATEMENT OF CASEOn December 4, 1935 a charge was filed with the Regional Directorfor the Fourth Region against the Protective Motor Service Co.,Philadelphia, Pennsylvania, (hereinafter called respondent), charg-ing respondent with violations of Section 8, subdivisions (1) and (3)of the National Labor Relations Act, approved July 5, 1935 (here-inafter referred to as the Act).On December 26, 1935 a complaintand notice of hearing, signed by Stanley W. Root, Regional Directorfor the Fourth Region, were issued and duly served.In reference to the unfair labor practices, the complaint allegedthat respondent had violated Section 8, subdivisions (1) and (3), byits discharge of and refusal to reinstate 241 drivers for joining alabor union and by its commission of various other acts of intimida-tion and coercion tending to deprive its drivers of rights guaranteedin Section 7 of the Act.In its answer respondent denied that all the men named in thecomplaint were drivers, and admitted that it had terminated theemployment of some of them, but denied that it discharged themfor union activities.It further alleged that two of the men namedin the complaint are now employed by it; that one left the companyof his own accord ; that eight of the men were discharged for insub-ordination ; and that 13 were dismissed for inefficiency.Pursuant to notice of hearing, Walter Wilbur, the Trial Exam-iner duly designated by the National Labor Relations Board, con-ducted a hearing beginning January 8, 1936 in Philadelphia, Penn-sylvania.Respondent appeared by counsel and participated in the'The complaint erroneously alleged that respondent had discharged and refused toreinstate 25 men.639 640NATIONALLABOR RELATIONS BOARDhearing.The Board .was also represented by counsel.Full oppor-tunity to be heard, to examine and cross-examine witnesses and tointroduce evidence bearing on the issues, was afforded to all parties.At the hearing the complaint was amended- to include in para-graph 2 the phrase "or in other capacities" after the word "drivers."Respondent reserved an exception to the Trial Examiner's ruling.This ruling is hereby affirmed.Respondent moved at the close ofthe hearing to dismiss the complaint as to Uditzky, Birch, Chafin,Weston and Hartman on the ground that they had not appearedand that the evidence as to them did not support the allegations ofthe complaint.Counsel for the Board consented to dismiss onlyas to Chafin : As to Uditzky, Birch, Weston and Hartman, theTrialExaminer reserved decision on respondent's motion.Themotion is hereby denied.By order of the National Labor Relations Board, dated January9, 1936, the proceeding was transferred to and continued before theBoard in accordance with Article II, Section 35 of National LaborRelations Board Rules and Regulations.On March 12, 1936 H. C. Pfaff, Thomas J. Wohlan, David C. Jen-kins, Paul S. Birch and Horace A. Weston requested that their namesbe stricken from the charge.Pursuant to Article II, Section 1 ofNational Labor Relations Board Rules and Regulations-Series 1,their request is hereby granted.As presented before this Board, pertinent allegations of the com-plaint involve the following 18 of respondent's employees; R. W.Moore, Harry Uditzky, Carl Jacobsen, A. R. Wheatley, Harry A.Glading, J. Ragone, E. W. Graham, George Vavrioka, James W.Connery, Clarence W. Bailey, Frank Brown, S. S. Kelly, W. C. Gil-bert,Daniel McGeary, Benjamin Greitzer, B. L. Step^hanson, JamesCooper, C. W. Hartman.Upon the evidence adduced at the hearing and from the entire rec-ord now before it, including the transcript of the hearing and exhib-its introduced, the Board makes the following:FINDINGS OF FACTI.THE RESPONDENTRespondent, Protective Motor Service Company, is a corporationorganized and existing under the laws of the State of Pennsylvania,and having its principal office and place of business in Philadelphia,Pennsylvania.The Philadelphia office is the scene. of the presentdispute.Including a small office force and some mechanics, respond-ent has approximately 125 to 150 employees. The bulk of these aredrivers and guards.Respondent is engaged in the business of transporting valuablesin armored cars, and operates approximately 45 to 50 armored trucks, DECISIONS AND ORDERS641'each of which is manned by a chauffeur and at least one -guard. Thevaluables transported include coinage and United States Bonds.Respondent's business is capitalized at $25,000. Its annual gross payroll is in excess of $150,000, and constitutes77%of the total runningexpense of the concern.Respondent carries insurance of $50,000,000.2The daily schedule of trips made by respondent's trucks includestwo daily routes to points outside of Pennsylvania; to Trenton andto Atlantic City, New Jersey, respectively. In addition, respondent'strucks make trips to New York as required by customers.On theaverage, at least one such trip is made monthly ; frequently severaltrips a month are made.Weekly trips. to Camden, New Jersey,form also a regular part of respondent's business.Other unsched-uled interstate routes, include those' toWashington, D. C., Baltimore,Maryland, and Wilmington, Delaware. To cover this transportationin interstate commerce, respondent has applied to the Interstate Com-Inerce Commission for a license under the Federal Motor Carrier Act.Both the drivers and the-guards are shifted about constantly fromroute to route.Thus, all of the drivers and guards are actually orpotentially engaged in this interstate traffic.-The aforesaid operations of respondent constitute a continuous,flow of traffic, commerce and transportation among the several States.II.THE UNIONThe union here involved, Local No. 470, International Brotherhood"of Teamsters, Chaffeurs, Stablemen and Helpers of America, is alabor organization.III.THE UNFAIR LABOR PRACTICESBefore the inception of-the present dispute respondent's plant hadnever been organized. It was common knowledge for many yearsthat any one who attempted unionization of respondent's employeeswould be discharged. S. S. Kelly, one 'of the men here involved, wassuspended for union activities in March, 1933, and McMinnimy, adriver, was dismissed for the same reason in 1934.2Respondent's contention that it is a private detective agency, and that the men hereinquestion are detectives,isutterlywithout support from the recordMarsh, thepresident of respondent,admitted at the hearing that a detective agency operated by him,was a totally distinct corporation.The employees of each are distinct,although onoccasion men employed by respondent have acted as guards and undercover men in thelabor-dispute jobs which form a substantial portion of the work of Marsh's detectiveagency.Heavy reliance was placed by respondent upon the wording of the inscription,on the badges worn by respondent's men while on duty.The inscription reads, "Detective,State Seal,Protective Motor Service Company,Incorporated, and Captain William Marsh,Incorporated"The men testified,however,that they had never been sworn in as detectivesor as deputies and that the badge was merely for purposes of identificationMarshfreely admitted that he had received no formal authority from the State to use the StateSeal on the men's badges and that they were accessible to any purchaser at the privatebadge company where they were bought. 642NATIONAL LABOR RELATIONS BOARDAfter the National Industrial Recovery Act was declared unconsti-tutional in May 1935, respondent entered upon a policy of cuttingwages and lengthening hours until its oldest and most efficient full-time drivers and guards were receiving a maximum of $31.50 for aworking week of 65 to 72 hours, as compared with a previous wageof approximately $41 for a 48-hour week.Most of the men workedonly part-time and thus earned considerably less.At the end ofAugust 1935, respondent hired several men of the ages of 18 to 21 anddetailed them to some of the older men's schedules for an $18 a weekwage, with the result that the hours formerly given the older em-ployees on part-time were reduced, with a consequent precipitous de-crease in earnings.The others feared that they would be shuntedaside in the same way.A general wage cut of 10% was institutedtoward the end of October, 1935.A. Circwmsta7wes of the dismissalsAt about the time of the last wage cut Morrissey, the president ofLocal No. 470 (hereinafter called the union), distributed circulars atrespondent's Philadelphia garage urging the men to attend a meetingon Sunday, October 27, 1935, to discuss their joining the union.Captain Marsh, the president of respondent, saw the circular onThursday, October 24th, but assumed that the men would ignore theinvitation.He discovered on Saturday, however, that the meetingwould be attended by respondent's employees.About 30 or 35 of respondent's drivers and guards appeared at theunion meeting on Sunday. It was there decided that Moore, an oldand trusted employee of respondent, would inform Marsh that themen had determined to organize, and that they would consent to forma company union if that was his preference.On the following day West, the, general superintendent of respond-ent, was already in possession of a detailed list of the men who hadattended the Sunday meeting.Marsh was acquainted with all theproceedings which took place and did not wait to be approached byMoore.That morning he called in Moore, asked him how the meet-ing was, and inquired what was his complaint.Moore related severalpersonal grievances, referred to the pay cuts, the lengthening ofhours of work and the threat presented by the hiring of the youngermen at materially reduced wage scales and concluded by suggestingthat Marsh call a meeting of his employees to discuss their projectedorganization.Moore emphasized that "whatever demands were madewould be fair" and indicated that the men would agree to a companyunion plan.Marsh replied : "There is one thing that I will not have,and that is that man McGlone coming down here telling me how to DECISIONS AND ORDERS643run my business . . ."3 He stated emphatically that his busi-ness was no place for a union; that any difficulties which existed couldhave been straightened out without recourse to union organizationhad the men made a personal appeal to him; and that he wouldhave no general meeting of all the men as Moore proposed, but wouldwait in his office Tuesday night should any of the union men care tosee him.Marsh was fully aware of the fact that the second unionmeeting was to be held on Tuesday night, October 29th.During the day Marsh called in, separately or in small groups,most of the men who had attended the meeting on Sunday, ques-tioned them as to their grievances and expressed in substantially thesame terms his hostility to union organization in the plant.To Gil-bert,Marsh said : "I will not have anything to do with those thugs,and highwaymen of that local that you people tied up with."On Tuesday morning Marsh assembled the union men and reas-serted his position : "The company is not big enough to have a unionWe will not tolerate a union in this company. Let therebe no more talk about unions."During the day Marsh, West andAl Caecia, the chief mechanic, on various different occasions warnedseveral of the men that they would be dismissed if they continued toengage in union activities.Nevertheless the men attended the meet-ing that night.Marsh himself testified that he again sent spies to the October29th meeting.The following morning five of the men whom hethought to be leaders were summarily discharged.The dismissal ofmen who had taken part in the union meetings continued throughoutthe following month.'8McGlone is president of another local of the International with which Marsh confusedthe union involved in the instant dispute.4 See the following table.NameUnion activityOccupationApproxi-mateTime of dis-length ofservicechargeR W Moore ________-_Joined union__________________Driver______________8 years----Oct 30, 1935Harry Uditzky________Attended union meeting ------Guard & Driver__._6 years----Oct. 30, 1935Carl Jacobsen ---------Joined union------------------Guard_______________5 years --__Oct 30, 1935G eorge Vavricka______Attended union meetings-____Driver______________7 years----Oct. 30,1935James W Connery____Attended union meetings-----Driver& Guard8 years----Oct 30,1935A R Wheatley-------Joined union__________________(Extra man)Driver & Guard-2 years __-_Nov. 2, 1935Harry A Glading I____Joined union__________________Guard8 years----Nov 2, 1935Clarence W Bailey____Joined union__________________Driver & Guard ___-_3 years ----Nov. 2, 1935JRagone_____________Attended union meetings-----Guard______________7 years----Nov. 12, 1935E W Graham__-_____Attended union meetings-----Extra man--________2 years____Nov 16,1935Frank Brown I________Joined union__________________Driver & Guard_____10 years---Nov. 14, 1935S S. Kelly `________Joined union__________________Driver______________8 years----Nov 18,1935W. C Gilbert i________Joined union__________________Driver______________5 years____Nov 19, 1935C W Hartman_______Joined union__________________Driver______________------------Nov 22, 1935Daniel McGeary______Joined union__________________Driver______________7 years----Nov 22, 1935Benjamin Greitzer i---Joined union------------------Driver______________2 years----Nov 25,1935James CooperI_______Joined union__________________Driver______________2 years----Dec3,1935B L Stephanson I____Joined union__________________Guard_______________3 years____Dec.4, 1935IReceived or offered letter of recommendation by respondent stating that his work had been satisfactoryand that he had been discharged only because the company was cutting down its force. 644NATIONAL LABOR RELATIONS BOARDAt the hearing, Marsh gave the following account of his partingwords to the men : "I told them that this thing could not con-,tinue. . . .This was on Wednesday morning, when these men weredischarged.There, is no use-I want to make it perfectly plain thatI told them this condition of turmoil and meeting all around, down-stairs, and upstairs, down in the garage, could not continue, and Iasked them to abandon this particular purpose for the time being, andthat we would discuss the matter, and I would ask them to come upand see me on Tuesday night, and I waited for them there for thatpurpose, and they chose to disregard my request, and we parted com-pany right then and there." To Greitzer, who was one of the last mento be discharged, Marsh said : "I am sorry, Greitzer. I hate to let yougo . . . I told you boys about going to that union meeting . . ." Inanswer to Greitzer's question, "Is that why I am getting out?" Marshreplied, "Yes."On November 14th West told one of the men who had been dis-charged that he would make efforts to have him reinstated, but. re-ported to him the next day that it lhacl been decided at Marsh's homethe night before that none of the men who had been to the meetingswould be rehired.West added : "I am sorry to say it, but some moremen are going."None of the men hired by respondent after October 29th joined theunion or attended any of its meetings. Respondent's men now have a,company union.B. Respondent's contentionsRespondent denies that Moore, Kelly, Bailey, Glading, McGeary,Jacobsen, Connery, Ragone, Greitzer, Gilbert,Wheatley, Brown,Graham, and Stephanson were discharged for union activity, andasserts that they were discharged for insubordination, disrupting theorganization and because -the other employees refused to work withthem.5The facts presented in the record do not square with respond-ent's version of the situation.Respondent declares that Moore and Kelly were guilty also of in-solence to Marsh.This charge relates, presumably, to their responseto Marsh's inquiries on October 28th concerning the grievances whichimpelled them to join a union.Respondent's contention that Moorewas dismissed because of an expression of personal animosity owing6 Respondent's brief asserts that Connery was also discharged because he was "sufferingfrom a bad case of strabismus(an eye disease)."Marsh, however,himself contradictedthis flatly at the hearing. DECISIONS AND ORDERS645toMarsh's failure to contribute to his hospital expenses when he -wasinjured several years before in the company's service, would havemore plausibility had Moore invited the interview and volunteeredthe information, had the union issue been absent, and had MarshdischargedMoore at once.His delay until Moore disregarded' histhinly veiled threat by attending the second meeting and the swift-'ness with which he was then ordered to turn in his credentials, indi-cate clearly the true reason for his discharge.The single referenceto a criticism of the company's methods attributed to Kelly alsooccurred in a conversation on October 28th, again in answer to a directinquiry.There is no evidence that Kelly had previously volunteeredunsolicited advice or made invidious comments on respondent's man-agement in the period between this conversation and his dismissal onNovember 18th.As in Moore's case, Kelly's persistence in unionactivities after Marsh's warning alone explains respondent's action.Respondent's complaint against the men here in question accord-ingly reduces itself to that of agitation, annoyance of the non-unionmen, insubordination and disruption. of discipline.Marsh and Westavowedly considered these men exemplary employees until the begin-ning of their interest in unionization. It was not until after Marsh'sultimatum concerning their union activities that the behavior to whichrespondent takes exception began to occur.The men who were noton duty then discussed their next move in conferences in the cellarand in restaurants in the vicinity (their regular meeting and recrea-tion places between trips), or fell into groups in the garage as theygot off their trucks after their runs were over.Respondent freelyadmits that these discussions did not hamper the execution of theregular schedules and that there was no occasion to reprimand anyone for neglect of duty. In spite of its numerous references to "up-roar", the management admitted that the groups were never largerthan eight men and at no time did it request the men to be quieter.The evidence relating to the molestation of non-union employees ispeculiarly lacking in conviction ; none of those who were allegedlyabused appeared to testify to that effect, and Marsh conceded oncross-examination that no objections were forthcoming until he sum-moned the employees to his office and extracted their complaints byquestioning.Respondent's contention that the men were discharged for insub-ordination rather than for union activity warrants further consid-eration only because it exposes a fundamental misunderstanding ofthe rights and duties of an employer under the Act. The conceptionof insubordination offered by respondent's counsel and elicited from 646NATIONAL LABOR RELATIONS BOARDMarsh at the hearing 6 reduces itself to the view that failure to con-sult the employer on the decision to join a union is ingratitude anddisloyalty amounting to a "serious breach of discipline" warranting"Well. If a man is being satisfactorily employed,and is being paid wages,when halfof the country is being starved to death,and he is independent,and owns his own auto-mobile, and is in affluent circumstances, to go aroundwith 15 or20 of his fellow employeesand compel them to change what he calls unfair practices,that is what we call insubordi-nation . . . If Mr.Brown, or any one else, wants to join a labor organization,we haveno right to prevent that,but what we object to is stirring up the other employees."Marsh's testimony,elicited by questions from respondent's counsel,developed this theme :..the main number of our employees have been with me a great many years andthey are personal friends of mine.They know perfectlywell-theyhave all helped tobuild up the organization,and they have done everything they possibly could to assist usin our business,and they look to me to see that their hours of work and the time theyspend there are spent under as comfortable conditions as possible,and I recognize that areal obligation,and I think that is true."Q. "You have to separate the chaff fromthe wheat?"A. "Yes"Q. "And the genuine from the non-genuine and the real from the unreal "Immediately following upon his emphatic denial that the men had been discharged forunion activities,Marsh freely assertedthat the employees involvedwere dismissed "forattempted formation of this society or joining this society,for the purpose of interferingwith our duties,and the duties of the men. I consider this a breach of discipline ; also,their,continued presence resulted in discord...The explanation of his motive fordismissing Jacobsen,one of his oldest employees,was delivered with equal confidence :"Mr. Jacobsen and I have a complete misunderstanding,altogetherHe seems to thinkthat he has been commissioned or did seemto think thathe had been commissioned bysome mysterious power to take charge of all the rest of the employees,and tell them whatparticular society, orwhatever it was, theywere to belong to. I disagreedwith himI think he ought to tell me, when he is going to do all of those particular things, andinform me of it. I might as well make it clear of recordthat it isa very serious breachof discipline.Iwould regard it as a serious breach of discipline and do,if anybody, asI tried to say-if anybody starts any of these kind of moves without telling meabout it.That is thekind of loyalty I expect." Itis interestingto note thatMarsh's deepest dis-pleasure was directed against his most efficient and responsibleemployees; their attend-ance at the second unionmeeting resultedin immediate dismissaland theirdischarge heconsideredthe mostjustified.Thus of Jenkins(who subsequently withdrewas a com-plaining witness),Marsh said:"He was in almost a supervisorycapacity,and he had agood deal of informationabout our place, whichhe obtaineddue to the fact that he wasemployed,and being as he was,in a supervisorycapacity, I think-thoughtthen andthink now,that he ought to have informed me some considerable time before about hisactivitiesin that particularconnectionAnother thingis,he toldme that he did not goto this meeting and did not have anyhingto do withit,and afterward he admitted thathe didNow,a man in a confidential supervisorycapacity that don't tell you what hap-pens and thendon't' tell you the truth,I don't think he and I agree on his discharge ofhis duties"Similarly,with reference to Brown : "Brown has been with us a great manyyears.In fact,whenI only had-when there were only five of us working on thearmored carshe was oneof the five,and I had the greatest confidence in him.He hadbeen there so long and of course, on one occasion he had been gone two years,but I hadbeen in touchwith him during those two years somewhat,and his actions with regard tosome of ouremployees,in connectionwith thisaffair, werevery muchworse,absolutelyvery much worse than any ofthe other men-very muchworseI told him,and I tellhim now, if he is in here,that I think he ought to have toldme, of all the people con-nected with this thing.I think hecould have preventedit all, and saved a great manyof these men this annoyance and troublethat 'they havebeen in.I really think that ofeverybodyelse here he is the most deserving of being discharged,whether forunionismor any other kind of an ism "Q. "In otherwords, you and he had been personal friends for a long time?"A. "Yes, and hehad done very well in our business " . . .Q. "He was active in trying to destroy the discipline of your place?"A. "Very active."Q. "And he bitthe hand that fed him?" .. .A. "Whoeveris responsible for these men being in this predicament they are in, it isnot me." DECISIONS AND ORDERS647discharge; and that the attempt of the union men to draw the otheremployees into their orbit is a serious and regrettable aberration. Itfollows from these premises that the employer is compelled by histraditional status ofpater familialand friend to his employees todefend his non-union men from the persistent proselytizing of unionemployees, and that where the most certain means of protecting themfrom such importunity is dismissal of the union men, the measure isa proper one.The earnestness with which these views are urged by Marsh indi-cates that it is not superfluous for the Board to emphasize that theAct is grounded upon postulates radically opposed to those uponwhich the foregoing argument proceeds.That union organization isthe exclusive concern of labor; that employees may advance thatobjective in any legitimate and orderly manner; and that they areentitled to the protection of the Board if the employer interferes withor coerces them in the exercise of their right to organize, are elemen-tary principles of the legislation under which this Board is consti-tuted.The open intimidation of employees in the exercise of thisright with which this record is full, is as incompatible with the policyof the Act as respondent's persistent spying and other covert inter-ference with the union activities of its men. It is for the employeesalone to decide their method of organization and when the fact ofits existence shall be disclosed, if at all.So long as efficiency is un-impaired, to discuss union problems on the company's premises, andin an orderly manner to urge non-union men to join, is wholly per-missible.It follows from the premise that the employer is under aduty not to interfere with the self-organization of his men, that hemay not try to protect his non-union labor from the persuasions ofthe union employees.To this principle the Act recognizes no excep-tion based upon allegations of friendship or supposedly fortunateconditions of employment.By discharging from employment, and by thereafter refusing toreinstate R.W. Moore, Harry Uditzky, Carl Jacobsen, George Vav-ricka, James W. Connery, A. R. Wheatley, Harry A. Glading, Clar-ence W. Bailey, J. Ragone, E. W. Graham, Frank Brown, S. S. Kelly,W. C. Gilbert, C. W. Hartman, Daniel McGeary, Benjamin Greitzer,James Cooper and B. L. Stephanson, and by each of said discharges,respondent discriminated in regard to hire and tenure of employmentand has thereby discouraged membership in the labor organizationknown as Local No. 470, International Brotherhood of Teamsters,Chauffeurs, Stablemen and Helpers of America.By such discrimination in regard to hire and tenure of employ-ment, respondent interfered with, restrained, and coerced its em-ployees in the exercise of the rights guaranteed in Section 7 of theAct.97571-36-vol. i-42 '648NATIONAL LABOR RELATIONS BOARDIV., EFFECT OF UNFAIR LABOR PRACTICES UPON COMMERCEIt was found above that the men here involved are actually orpotentially engaged in the direct operation of instrumentalities ofinterstate commerce.Interference with the performance of theirduties thus involves necessarily an interruption of the regular andeffective functioning of such instrumentalities.Interference with the activities of employees in forming or joininglabor organizations results in strikes and other forms of industrialunrest which in the motor transportation industry have the effect ofimpeding the functioning of instrumentalities of foreign and inter-state commerce.The official statistics of the United States Depart-ment of Labor on labor disputes in the motor transportation industryindicate that in 1934 and January to July 1935 such interference byemployers resulted in strikes and lockouts involving 100,655 workersand 1,060,855 man-days of idleness.The aforesaid acts of respondent burden and obstruct commerceand the free flow of commerce and tend to lead to labor disputes bur-dening and obstructing commerce and the free flow of commerce.CONCLUSIONS OF LAWUpon the basis of the foregoing findings of fact and upon theentire record in the proceeding the Board finds and concludes as amatter of law :1.Local No.470, International Brotherhood of Teamsters,Chauf-feurs, Stablemen and Helpers of America is a labor organization,within the meaning of Section 2,subdivision(5) of the Act.2.Respondent,by discriminating in regard to the hire and tenureof employment of R. W. Moore, Harry Uditzky, Carl Jacobsen,George Vavricka, James W. Connery, A. R. Wheatley, Harry A.Glading, ClarenceW. Bailey, J. Ragone, W. W. Graham, FrankBrown, S. S. Kelly, W. C. Gilbert, C. W. Hartman, Daniel McGeary,Benjamin Greitzer,James Cooper and B.L. Stephanson,and each ofthem, and by thereby discouraging membership in a labor organiza-tion,has engaged in and is engaging in unfair labor practices,withinthe meaning of Section 8, subdivision(3) of the Act.3.Respondent, by discharging and refusing to reinstate R. W.Moore, Harry Uditzky, Carl Jacobsen, George Vavricka, James W.Connery, A. R. Wheatley, Harry A. Glading, Clarence W. Bailey,J. Ragone, W. W. Graham, Frank Brown, S. S. Kelly, W. C. Gilbert,C.W. Hartman,Daniel McGeary, Benjamin Greitzer,James Cooperand B.L. Stephanson, has interfered with, restrained and coerced itsemployees in the exerciseof the rightsguaranteed in Section 7 of,theAct, and has thereby engaged in and is engaging in unfair labor DECISIONS AND ORDERS649practices, witliin the meaning of Section 8, subdivision (1) of the'Act.4.Such unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2, subdivisions (6) and (7)of the Act.ORDEROn the basis of the findings of fact and conclusions of law andpursuant to Section 10, subdivision (c) of the National Labor Rela-tions Act, the National Labor Relations Board hereby orders thatrespondent, Protective Motor Service Company, a Corporation, andits officers and agents, shall:1.Cease and desist :(a)From discouraging membership in Local No. 470, Interna-tional Brotherhood of Teamsters, Chauffeurs, Stablemen and Helpersof America, or in any other labor organization of its employees, bydischarging or threatening to discharge any of its employees forjoining the International Brotherhood of Teamsters, Chauffeurs,Stablemen and Helpers of America, or any other labor organizationof its employees;(b)From in any other manner discriminating against any of itsemployees in regard to hire or tenure of employment or any term orcondition of employment for joining the Brotherhood of Teamsters,Chauffeurs, Stablemen and Helpers of America, or any other labororganization of its employees; and(c)From in any other manner interfering with, restraining orcoercing its employees in the exercise of their rights of self-organization, to form, join or assist labor organization, to bargaincollectively through representatives of their own choosing, and toengage in concerted activities for the purpose of collective, bargainingor other mutual aid or protection, as guaranteed in Section 7 ofthe Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Offer to R. W. Moore, Harry Uditzky, Carl Jacobsen, GeorgeVavricka, James W. Connery, A. R. Wheatley, Harry A. Glading,J. Ragone, E. W. Graham, Frank Brown, S. S. Kelly, W. C. Gilbert,C.W. Hartman, Daniel McGeary, Benjamin Greitzer, James Cooperand B. L. Stephanson, immediate and full reinstatement, respec-tively, to their former positions, without prejudice to any rights andprivileges previously enjoyed;(b)Make whole said R. W. Moore, Harry Uditzky, Carl Jacobsen,George Vavricka, James W. Connery, A. R. Wheatley, Harry A.Glading, J. Ragone, E. W. Graham, Frank Brown, S. S. Kelly, 650NATIONAL LABOR RELATIONS BOARDW. C. Gilbert, C. W. Hartman, Daniel McGeary,BenjaminGreitzer,James Cooper and B. L. Stephanson, for any loss of pay they havesuffered by reason of their discharge by payment to each of them,respectively, of a sum of money equal to that which each wouldnormally have earned as wages during the period from the date ofhis discharge to the date of such offer of reinstatement, computedat the wage rate each was paid at the time of his discharge, less theamount earned subsequent to his discharge;(c)Post immediately notices to its employees in conspicuous placesin its various offices, or other places where they congregate on theproperty for instructions or other legitimate purposes, stating (1)that respondent will cease and desist in the manner aforesaid, and(2) that such notices will remain posted for a period of at leastthirty (30) consecutive days from the date of posting.[SAME TITLE]AMENDMENT OF DECISIONMay6, 1936The National Labor Relations Board, having duly issued its de-cision in this matter on April 28, 1936, and being fully advised in thepremises, hereby issues its Amendment of Decision in the followingparticulars :(1)By adding to sub-paragraphs (a) and (b) of Paragraph 2 ,ofthe Order the name of Clarence W. Bailey;(2)By changing the last sentence of the second paragraph ofParagraph 1 of the Findings of Fact from, "Respondent carries in-suranceof$50,000,000" to, "Respondent carries insurance of$5,000,000."